ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
TREVCON Corporation                        )      ASBCA No. 60880
                                           )
Under Contract No. N40085-l l-C-9627       )

APPEARANCE FOR THE APPELLANT:                     Michael J. Gardner, Esq.
                                                   Troutman Sanders LLP
                                                   Virginia Beach, VA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jens en, Esq.
                                                   Navy Chief Trial Attorney
                                                  David B. Stinson, Esq.
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 April 2018




                                                 dminis ative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60880, Appeal ofTREVCON Corporation,
rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals